DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 7/27/2021 is acknowledged.  The traversal is on the ground(s) that, in view of the amendment to claim 14, Groups I and III relate to a single inventive concept that is novel and contains the same special technical features.  This is not found persuasive because Applicant admits in the response (see page 12) that group III includes a step of concurrently applying a reference voltage to a BSE detector while performing a step of adjusting an optical condition applied to an electron-optical system, which is not included in the claimed inventions of Group I. This feature is a special technical feature not found in Group I, and therefore Groups I and III do not include the same technical features. Additionally, Group III lacks the technical feature of Group I that a computer detects state of an electrical charge carried by a backscattered electron detector based on signal intensity at a secondary electron detector. Since groups I and III include different technical features, these groups are not related to a single inventive concept, and different fields of search (including at least different search terms) are required in order to properly address each of the inventive concepts encompassed by the different inventions.
Regarding Applicant’s request (on page 13) that claims 14-16 be rejoined with the claims of Group I should those claims be found allowable; as described in detail, 
Claim 14 includes a method step determining, using a device-control computer, whether the backscattered electron detector takes on an electrical charged based on signal intensity at the secondary electron detector calculated from an image acquired with a reference voltage applied to the backscattered electron detector. Determining whether the backscattered electron detector takes on an electrical charge is not the same as detecting a state of an electrical charge carried by a backscattered electron detector since charge state (from claim 1) is a specific quantity that is different from the mere presence or non-presence of charge (whether the detector takes on an electrical charge), as claimed in claim 14. Therefore, at least these features of claim 14 have not been examined, and so the allowability of the claims of Group III cannot be determined based on an analysis of the claims of Group I.
Applicant has not provided any arguments with respect to the claims of Group II and no additional response is necessary.

The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
 
Regarding independent claim 1; Hoque et al. U.S. PGPUB No. 2014/0021348 discloses a scanning electron microscope comprising: an electron-optical system including an electron source 101 configured to emit primary electrons 102 and an objective lens 105; a sample 106; a secondary electron detector 109 disposed adjacent to the electron source 101 relative to the objective lens 105 and configured to detect secondary electrons emitted by interactions between the primary electrons 102 and the sample 106 ([0092]); a backscattered electron detector 108 configured to detect backscattered electrons emitted by interactions between the primary electrons and the sample 106 ([0002]); a backscattered electron detection system controller provided for the backscattered electron detector and configured to apply a voltage to the backscattered electron detector (“a power source for detectors which applies voltages to the plural backscattered electron detectors, respectively” [Abstract]). However, although Hoque discloses that the voltage applied to the backscattered electron detector is changed based on imaged secondary electrons (as described in paragraph [0068] and illustrated in figure 13), there is no explicit disclosure that  a device-control computer is configured to detect a state of an electrical charge carried by the backscattered electron detector based on signal intensity at the secondary electron detector when the primary electrons are applied to the sample with a predetermined voltage applied to the backscattered electron detector.
Kumamoto et al. U.S. PGPUB No. 2018/0033588 discloses a scanning electron microscope comprising: an electron-optical system including an electron source 11 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a scanning electron microscope comprising: a device-control computer configured to detect a state of an electrical charge carried by a backscattered electron detector based on signal intensity at a secondary electron detector when primary electrons are applied to a sample with a predetermined voltage applied to the backscattered electron detector.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 13-16 were non-elected without traverse and have not been canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881